PER CURIAM.
Appellant pled guilty to violating his probation. The trial court sentenced him to seven years in prison followed by five years of community control. The state concedes that section 948.01(5), Florida Statutes (Supp.1986), limits the duration of community control to a maximum of two years. Therefore, we reverse the sentence imposed and remand this cause with directions to vacate three of the five years of community control imposed as part of appellant’s sentence. On remand, the trial court may, if it deems it appropriate, resen-tence appellant in accord with State v. Be-tancourt, 552 So.2d 1107 (Fla.1989) and Fernandez v. State, 592 So.2d 1090 (Fla.1992).
REVERSED and REMANDED.
HERSEY, DELL and POLEN, JJ., concur.